Case 1:18-cr-00204-NGG-VMS Document 1089-1 Filed 08/10/21 Page 1 of 3 PageID #:
                                  20356



 MKM:TH
 F.#2017R01840

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------X

 UNITED STATES OF AMERICA                               [PROPOSED]
                                                        ORDER OF RESTITUTION
        - against -
                                                        Criminal Docket No. 18-204 (NGG) (S-2)
 KEITH RANIERE,

                        Defendant.

 ------------------------------X

                WHEREAS on June 19, 2019, a jury convicted the defendant Keith Raniere,

 (hereinafter, the “Defendant” or “Raniere”) of racketeering, racketeering conspiracy, wire

 fraud conspiracy, forced labor conspiracy, sex trafficking conspiracy and two counts of sex

 trafficking.

                1.    This order of restitution is incorporated by reference to the Judgment

 imposed on October 30, 2020. See ECF Docket Entry Nos. 969, 1072, 1073.

                2.    The defendant is directed to pay restitution to the 21 victims named, and

 in the amounts listed, in Exhibits A and B to this order (“Victims 1-21”). Exhibits A and B

 shall be kept under seal and Exhibit B ex parte, until further order of this court, except that

 appropriate personnel of the Clerk’s Office and the United States Attorney’s Office shall

 have access to it in order to make the distribution required by this order.

                3.    Restitution is due immediately as to Victims 1-19 listed in Exhibits A

 and B. As to Victim 20 and Victim 21, restitution is due by July 20, 2022. The total


                                                 1
Case 1:18-cr-00204-NGG-VMS Document 1089-1 Filed 08/10/21 Page 2 of 3 PageID #:
                                  20357



 restitution amount to be paid is $3,460,336.06. See 18 U.S.C. § 3612(f). Monthly

 payments shall be made to the Clerk of the Court, United States District Court, 225 Cadman

 Plaza East, Brooklyn, N.Y. 11201. The payment instrument shall reference the case name

 and number, as set forth above.

                4.   The defendant shall pay interest on any fine or restitution of more than

 $2,500, unless the fine is paid in full before the fifteenth day after the date of the judgment,

 unless waived or modified by the court.     See 18 U.S.C. § 3612(f).

                5.   The defendant shall notify the court and the Financial Litigation Unit of

 the United States Attorney’s Office, Eastern District of New York of any material change in

 the defendant’s economic circumstances that might affect the defendant’s ability to pay

 restitution. See 18 U.S.C. § 3664(k).

                6.   The restitution imposed is a lien in favor of the United States on all

 property and rights to property of the person fined as if the liability of the person fined were

 a liability for a tax assessed under the Internal Revenue Code of 1986. The lien arises on

 the entry of judgment and continues for 20 years or until the liability is satisfied, remitted,

 set aside, or is terminated under subsection 18 U.S.C. § 3613(b). See 18 U.S.C. § 3613(c).

                7.   The Clerk is directed to distribute restitution payments to the victims at

 least once per year to the extent funds are available to distribute. Restitution to Victims 1-

 19, as listed in Exhibits A and B, should be prioritized and paid in full before restitution is

 paid to Victims 20 and 21. After Victims 1-19 are paid in full, then the Clerk of the Court

 should distribute payments pro rata to Victims 20 and 21.

                8.   The United States Department of Probation and the United States


                                                 2
Case 1:18-cr-00204-NGG-VMS Document 1089-1 Filed 08/10/21 Page 3 of 3 PageID #:
                                  20358



 Attorney’s Office are directed to provide to the Clerk whatever assistance is necessary to

 assure prompt distribution of restitution payments. The Clerk is directed to mail a copy of

 this Order and Exhibits A and B to the Criminal Assistant United States Attorney assigned

 to the instant case and the Financial Litigation Unit of the United States Attorney’s Office of

 the Eastern District of New York.

 Dated:        Brooklyn, New York
               August ___, 2021




                                     THE HONORABLE NICHOLAS G. GARAUFIS
                                     UNITED STATES DISTRICT JUDGE
                                     EASTERN DISTRICT OF NEW YORK




                                                3
